
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 748
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mr. Scalise,
			 Mr. Smith of Texas,
			 Mrs. Bachmann,
			 Mr. Marchant,
			 Mr. Gingrey of Georgia,
			 Mr. Manzullo,
			 Mr. Shadegg,
			 Mr. Gohmert,
			 Mr. Culberson,
			 Mr. Herger,
			 Mr. Miller of Florida,
			 Mr. Kingston,
			 Mr. Westmoreland,
			 Mr. Deal of Georgia,
			 Mr. Hall of Texas,
			 Mr. King of Iowa,
			 Mr. Akin, Mr. Garrett of New Jersey,
			 Mr. Brown of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Pence,
			 Mr. Hensarling,
			 Mr. Forbes,
			 Mr. Boozman,
			 Mr. Harper,
			 Mr. Roe of Tennessee,
			 Mr. Linder,
			 Mr. Ryan of Wisconsin,
			 Mr. Heller,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Conaway,
			 Mr. Burton of Indiana, and
			 Mr. Price of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the importance of the property
		  rights granted by the United States Constitution; affirming the duty of each
		  Member of this body to support and defend such rights; and asserting that no
		  public body should unlawfully obtain the property of any citizen of the United
		  States for the benefit of another private citizen or
		  corporation.
	
	
		Whereas there is no greater expression of freedom and
			 liberty than the defense of the God-given right of an individual to hold,
			 possess, and use private property;
		Whereas John Locke, the great political philosopher lauded
			 by so many of the Founders of this Nation, stated, the preservation of
			 property [is the reason] for which men enter into society and that
			 no [government] hath a right to take their [property], or any part of
			 it, without their own consent, for this would be in effect to leave them no
			 property at all.;
		Whereas William Blackstone, whose lectures shaped and
			 helped inspire the Declaration of Independence, Constitution, and primal laws
			 of America, wrote: So great moreover is the regard of the law for
			 private property, that it will not authorize the least violation of it; no, not
			 even for the general good of the whole community.;
		Whereas Samuel Adams, the political writer, statesman, and
			 signer of the Declaration of Independence, declared that our rights included:
			 First, a right to life; Secondly, to liberty; Thirdly, to property;
			 together with the right to support and defend them.;
		Whereas John Adams, diplomat, signer of the Declaration of
			 Independence, and President of the United States, firmly proclaimed: The
			 moment the idea is admitted into society, that property is not as sacred as the
			 laws of God, and that there is not a force of law and public justice to protect
			 it, anarchy and tyranny commence. and that Property is surely a
			 right of mankind as real as liberty.;
		Whereas John Adams also affirmed: Property must be
			 secured or liberty cannot exist.;
		Whereas James Madison, author of the Constitution, and
			 President of the United States, announced: Government is instituted to
			 protect property. … This being the end of government, that alone is a just
			 government, which impartially secures to every man, whatever is his
			 own.;
		Whereas John Dickinson, signer of the Constitution,
			 stated: Let these truths be indelibly impressed on our minds: (1) that
			 we cannot be happy without being free; (2) that we cannot be free, without
			 being secure in our property; (3) that we cannot be secure in our property, if,
			 without our consent, others may, as by right, take it away.;
		Whereas Thomas Jefferson, the mind behind the Declaration
			 of Independence, and President of the United States, wrote: The true
			 foundation of republican government is the equal right of every citizen in his
			 person and property and in their management. and The first
			 foundations of the social compact would be broken up were we definitely to
			 refuse to its members the protection of their persons and property while in
			 their lawful pursuits.;
		Whereas Thomas Jefferson also affirmed: Charged
			 with the care of the general interest of the nation, and among these with the
			 preservation of their lands from intrusion, I exercised, on their behalf, a
			 right given by nature to all men, individual or associated, that of rescuing
			 their own property wrongfully taken.;
		Whereas Noah Webster, the Father of American
			 Scholarship and Education, stated: It is admitted that all men
			 have an equal right to the enjoyment of their life, property and personal
			 security; and it is the duty as it is the object, of government to protect
			 every man in this enjoyment.;
		Whereas John Jay opined: No power on earth has a
			 right to take our property from us without our consent.; and
		Whereas Fisher Ames, framer of the Bill of Rights and
			 Massachusetts Representative to the first four Congresses, said: The
			 chief duty and care of all governments is to protect the rights of
			 property.: Now, therefore, be it
		
	
		That—
			(1)these ideals did motivate and continue to
			 justify the drafting of article 1, section 8 of the United States Constitution,
			 which states that it is the responsibility of Congress to promote the
			 Progress of Science and useful Arts, by securing for limited Times to Authors
			 and Inventors the exclusive Right to their respective Writings and
			 Discoveries, and the writing of the 5th amendment to our Constitution,
			 which clearly states: No person shall be … deprived of life, liberty, or
			 property, without due process of law; nor shall private property be taken for
			 public use, without just compensation.;
			(2)since every Member of this body has sworn
			 or affirmed to both support and defend the entire Constitution and to
			 bear true faith and allegiance to the same, any act not in accordance
			 with that oath is both a betrayal of the United States Constitution and a
			 violation of Federal law; and
			(3)in the constant pursuit of a more perfect
			 union, all citizens of the United States should remain secure in the possession
			 of private property, and no court, legislature, or executive shall, by
			 predatory law or tyrannical force, obtain the property of any citizen of the
			 United States for the benefit of another private citizen or corporation.
			
